Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 04/22/2022, this is a Notice of Allowance wherein Claims 1-5 are allowed in the instant application in view of the Applicant’s arguments and/or amendments filed (see Applicant’s remarks, pages 4-6).                          
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for the indication of allowable subject matter: After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  A hypothetical prior art rejection would require impermissible hindsight reasoning.
Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches, suggest or render obvious a horizontal articulated robot comprising: a base; a first arm coupled to the base and configured to turn around a first axis; a second arm coupled to the first arm and configured to turn around a second axis parallel to the first axis; a third arm coupled to the second arm and configured to turn around a third axis parallel to the first axis and move along the third axis; a motor provided in the second arm and configured to drive the third arm; and a force detecting section provided between the motor and the second arm, the force detecting section being configured to detect an external force applied to the third arm by detecting a reaction that is transmitted to the force detecting section via the motor, the reaction being generated by driving the motor. 
Claims 1-5 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.- US 2019/0126476 to Nakamura et al – which is directed to the robot 20 includes a plurality of motion axes 20a and a detector (a force sensor) 20b. The detector 20b detects external force on each of the motion axes 20a. That is, the detector 20b detects external force acting on the robot 20. A non-limiting example of each motion axis 20a is a rotational motor. Examples of the detector 20b include, but are not limited to, an encoder of a rotational motor and a sensor such as a torque sensor. In this embodiment, the robot 20 is caused to move by rotational motors. In another possible embodiment, the motion axes 20a may include a linear motion actuator such as a linear motion motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664